Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 1 of 10




                                               CIV-20-1291-D
Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 2 of 10
Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 3 of 10
Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 4 of 10
Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 5 of 10
Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 6 of 10
Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 7 of 10
Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 8 of 10
Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 9 of 10
Case 5:20-cv-01291-R Document 1 Filed 12/28/20 Page 10 of 10
